03-15-00584-CV

Good morning,

I am the court reporter for the County Court at Law in Caldwell County, Lockhart, Texas; Judge Edward L.
Jarrett’s court.

I spoke with Chris Knowles this morning about the above-styled case on appeal. After the hearing was
concluded on May 19, 2015, Mr. Jeffrey Kelly, attorney for the Defendant, asked me for an estimate of
the cost of the transcript because they planned to appeal. I sent Mr. Kelly my estimate on May 27,
2015, via email. I did not hear from him, so I emailed him again on July 1, 2015. He replied that he
would inform his client and they would get me a deposit check. As of this date, September 16, 2015, I
have not been paid, nor have I heard from Mr. Kelly.

The Caldwell County Clerk informed me this week that she filed the case with the Third Court of
Appeals. Mr. Knowles informed me that my transcript would be due today, September 16, 2015. I have
not received payment and, therefore, my transcript will not be filed today.

I will not be filing this transcript until I have received payment from Mr. Jeffrey Kelly.

Please let me know that you received this email and what actions, if any, should be taken on my part.

Thank you so much for your time and consideration.

With kindest regards,

Leigh Julia Hagg
Official Court Reporter
Caldwell County Court at Law
1703 South Colorado Street
Box 11
Lockhart, Texas 78644
(512) 398-6527 (Work)
(512) 294-0278 (Cell)
leighagg@sbcglobal.net